DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (JP 2016-087718, cited in IDS dated 2/25/2019, Applicant provided Machine Translation with original document), in view of Tsukamoto (JP 2017-199889, cited in IDS dated 3/11/2020, Applicant provided Machine Translation with original document) and Modularity (Wikipedia Page, dated by Wayback Machine to 10/27/2017, url: < https://web.archive.org/web/20171027175251/https://en.wikipedia.org/wiki/Modularity>).
Regarding Claim 1, Yoon discloses: a robot comprising: an arm member (101, 102); and a cable-length adjustment member (40) configured to adjust length of a cable (30) contained within the arm member (fig 1); wherein the cable-length adjustment member contains a part of the cable (fig 1).
Yoon does not disclose: the cable-length adjustment member consisting essentially of: a pair of walls, each of the pair of walls having a first end and a second end; and a connecting member having a width direction and a length direction and that connects the pair of walls; wherein a substantially full part of each of the pair of walls face each other; wherein the first end of each of the pair of walls is connected to a respective width-direction end of the connecting member; wherein a space bounded by the pair of walls and the connecting member is open in the length direction and between the second ends of the pair of walls; the cable-length adjustment member is removably attached to the arm member; wherein the part of the cable contained in the cable-length adjustment member is pressed against the pair of walls of the cable-length adjustment member by a restoring force of the part which is bent in the cable-length adjustment member and the pair of walls restricts deformation of the part of the cable in a restoring direction by the restoring force.
Tsukamoto teaches: the cable-length adjustment member (figs 1-19) consisting essentially of: a pair of walls (2,3; 2/3 are side walls and 4/5 are end walls), each of the pair of walls having a first end (connected to 4) and a second end (connected to 5); and 
Modularity (Wikipedia Page) teaches: that it is known to one of ordinary skill in the art that forming a larger system from separate, modular subcomponents provides the benefit of providing flexibility in that subcomponents can be mixed and matched. Modularity (Wikipedia Page) is evidence of the knowledge and beliefs possessed by one of ordinary skill in the art that guides the motivation of one of ordinary skill in the art 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. In the instant case, while Tsukamoto does not 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Yoon with: the cable-length adjustment member consisting essentially of: a pair of walls, each of the pair of walls having a first end and a second end; and a connecting member having a width direction and a length direction and that connects the pair of walls; wherein a substantially full part of each of the pair of walls face each other; wherein the first end of each of the pair of walls is connected to a respective width-direction end of the connecting member; wherein a space bounded by the pair of walls and the connecting member is open in the length direction and between the second ends of the pair of walls; the cable-length adjustment member is removably attached to the arm member; wherein the part of the cable contained in the cable-length adjustment member is pressed against the pair of walls of the cable-length adjustment member by a restoring force of the part which is bent in the cable-length adjustment member and the pair of walls restricts deformation of the part of the cable in a restoring direction by the restoring force, as taught by Tsukamoto and Modularity (Wikipedia page), for the purpose of providing Yoon with design flexibility in that different portions 
Regarding Claim 3, Yoon further discloses: wherein the cable-length adjustment member is contained within the arm member (fig 1).
Regarding Claim 5, the resulting combination of Yoon in view of Tsukamoto and Modularity discloses: wherein the cable-length adjustment member includes at least one pin (Yoon, 141-144; Tsukamoto, fig 9, elements 42/43) that is provided on the connecting member (Tsukamoto, fig 7) and around which the cable is wound. 
Regarding Claim 6, Yoon further discloses: wherein the pin (Yoon, 141-144 are rotatable) is rotatable with respect to the connecting member. 
Regarding Claim 7, Yoon further discloses: wherein the connecting member includes two pins (141-144 discloses at least two pins), the cable-length adjustment member includes a pin-interval adjustment mechanism (fig 6 illustrates pulleys being movable toward each other) configured to support at least one of the two pins movably toward the other of the two pins.
Claims 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 9,770,831), in view of Tsukamoto (JP 2017-199889, cited in IDS dated 3/11/2020, Applicant provided Machine Translation with original document) and Al-Khulaifi (US 9,408,452).
Regarding Claims 1, 4, Sakai discloses: a robot comprising: an arm member (fig 1); and a cable contained within the arm (fig 1 illustrates that 9 is disposed within arm, exits at 33 and then reenters at 34) [Claim 1]; a hole (33 or 34) is provided at a predetermined position of an outer periphery surface of the arm member, wherein the hole is for a wiring operation within the arm member (fig 1) [Claim 4].
Sakai does not disclose: a cable-length adjustment member consisting essentially of: a pair of walls, each of the pair of walls having a first end and a second end; and a connecting member having a width direction and a length direction and that connects the pair of walls; wherein the cable-length adjustment member is configured to adjust length of the cable contained within the arm member; wherein a substantially full part of each of the pair of walls face each other; wherein the first end of each of the pair of walls is connected to a respective width-direction end of the connecting member; wherein a space bounded by the pair of walls and the connecting member is open in the length direction and between the second ends of the pair of walls; wherein the cable-length adjustment member contains a part of the cable and the cable-length adjustment member is removably attached to the arm member; wherein the part of the cable contained in the cable-length adjustment member is pressed against the pair of walls of the cable-length adjustment member by a restoring force of the part which is bent in the cable-length adjustment member and the pair of walls restricts deformation of the part of the cable in a restoring direction by the restoring force [Claim 1]; wherein the cable-length adjustment member is attached at the predetermined position on the outer periphery surface of the arm member [Claim 4].
[Claim 1], for the purpose of providing a cable-length adjustment member that handles excess 
Al-Khulaifi (US 9,408,452) teaches: wherein the cable-length adjustment member (46a, 46b) is attached at the predetermined position on the outer periphery surface of the arm member [Claim 4]. Al-Khulaifi demonstrates that one of ordinary skill in the art of robot arms is already concerned with providing cable-length adjustment members (46a, 46b) on the outer periphery surface of the arm member. Al-Khulaifi is evidence of the knowledge and beliefs possessed by one of ordinary skill in the art that guides the motivation of one of ordinary skill in the art when considering modifications to Yoon such as locating a cable-length adjustment member, which has known benefits, at a particularized known location within Yoon.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. While Tsukamoto does not disclose a robot arm, as demonstrated by Al-Khulaifi, one of ordinary skill in the art is reasonably motivated to apply the cable-length adjustment member of Tsukamoto to the particularized location of on the exterior surface of the robot arm of Sakai, for the particular benefits recognized by Tsukamoto.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Sakai with: a cable-length adjustment member consisting essentially of: a pair of walls, each of the pair of walls having a first end and a second end; and a connecting member having a width direction and a length direction and that [Claim 1]; wherein the cable-length adjustment member is attached at the predetermined position on the outer periphery surface of the arm member [Claim 4]; as taught by Tsukamoto and Al-Khulaifi, for the purpose of providing a cable-length adjustment member that handles excess cable length while providing adequate aesthetics, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
The resulting combination of Sakai in view of Tsukamoto and Al-Khulaifi (subsequently referred to as “Sakai et al”) discloses: wherein the cable-length adjustment member is configured to adjust the length of the cable contained within the arm member [Claim 1]; wherein the cable-length adjustment member is attached at the [Claim 4].

    PNG
    media_image1.png
    550
    1020
    media_image1.png
    Greyscale

Regarding Claim 5, Sakai et al discloses: wherein the cable-length adjustment member includes at least one pin (Tsukamoto, fig 9, elements 42/43) that is provided on the connecting member and around which the cable is wound. 
Regarding Claim 6, Sakai et al further discloses: wherein the pin (Tsukamoto, translation, paragraph [0048] describes 42/43 as “rollers” and thus 42/43 are rotatable) is rotatable with respect to the connecting member. 
Regarding Claim 7, Sakai et al further discloses: wherein the connecting member includes two pins (Tsukamoto, fig 9 illustrates two sets of 42/43), the cable-length adjustment member includes a pin-interval adjustment mechanism (Tsukamoto, .
Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive.
Re 1, Applicant argues that Yoon and Tsukamoto, singularly or in combination, fail to teach or suggest at least a cable-length adjustment member as claimed in amended claim 1, in particular the limitations “a first end of each of the pair of walls is connected to a respective width-direction end of the connecting member” and “a space bounded by the pair of walls and the connecting member is open in the length direction and between the second ends of the pair of walls.”
In response to Applicant’s arguments, Applicant’s arguments are unsupported by any particular analysis or reasoning, and thus it is unclear why Applicant believes that the prior art fails to teach the identified limitations. As set forth above, Yoon discloses the newly added limitations. Consistent with the discussion during the telephonic interview held on 4/28/2021, Applicant may be arguing that the limitations preclude at least one of elements (4) and (5) within Yoon, however, the limitation “open in the length direction and between the second ends of the pair of walls” allows for an opening to be disposed within an end wall disposed between and connecting the pair of walls and the connecting member. As mentioned during the interview, in order to fully preclude either of elements (4) or (5), a limitation defining that an opening extends from a second end of one of the pair of side walls to a second end of the other one of the pair of side walls is required. Claim 1 as presented 5/6/2021 does not set forth the boundaries of any .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656       


/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656